

116 HR 7300 IH: Defund Executive Orders that Suppress Free Speech Act
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7300IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mrs. Torres of California introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent Federal funds from being used to carry out Executive Order 13925, and for other purposes.1.Short titleThis Act may be cited as the Defund Executive Orders that Suppress Free Speech Act.2.Prohibition on use of Federal funds to implement Executive Order 13925No Federal funds may be obligated or expended for the salaries and expenses of any Federal employee who implements Executive Order 13925 (85 Fed. Reg. 34079; relating to Preventing Online Censorship). 